154 U.S. 587
14 S.Ct. 1170
20 L.Ed. 689
GERMAINv.MASON et al.
No. 290.
April 22, 1872.

A. M. Woodfolk, F. A. Dick, and George G. Wright, for plaintiff in error.
J. Hubley Ashton and Nathaniel Wilson, for defendants in error.
Mr. Chief Justice CHASE delivered the opinion of the court.


1
The writ of error in this case, as in the case of Wells v. McGregor (decided at this term) 13 Wall. 188, bears the test of the clerk of the supreme court of the territory of Montana, and not the test of the chief justice of this court.


2
It must therefore be dismissed.